      Case 1:19-cv-00056-MN Document 3 Filed 03/07/19 Page 1 of 2 PageID #: 24



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


MELVYN KLEIN, Individually and On Behalf of              Civil Action No: 1:19-cv-00056-MN
All Others Similarly Situated,

                              Plaintiff,

vs.

NUTRISYSTEM, INC., MICHAEL J. HAGAN,
ROBERT F. BERNSTOCK, JAY HERRATTI,
BRIAN P. TIERNEY, PATRICIA HAN, DAWN
M. ZIER, PAUL GUYARDO, MICHAEL D.
MANGAN, ANDREA WEISS, BENJAMIN A.
KIRSHNER, TIVITY HEALTH, INC., and
SWEET ACQUISITION, INC.


                              Defendants.



                                     NOTICE OF DISMISSAL

         In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Melvyn

 Klein (“Plaintiff”), by counsel, hereby gives notice that he is dismissing all claims in the above

 captioned matter (the “Action”), with prejudice as to himself and without prejudice as to claims

 on behalf of the putative class in the Action. Because this notice of dismissal is being filed

 before service by defendants of either an answer or a motion for summary judgment, Plaintiff’s

 dismissal of the Action is effective upon filing of this notice.




                                                  1
  Case 1:19-cv-00056-MN Document 3 Filed 03/07/19 Page 2 of 2 PageID #: 25



Dated: March 7, 2019

                             O’KELLY ERNST & JOYCE, LLC

                             /s/ Ryan M. Ernst
                             Ryan M. Ernst (No. 4788)
                             901 N. Market Street, Suite 1000
                             Wilmington, DE 19801
                             Phone (302) 778-4000
                             Facsimile: (302) 295-2873
                             Email: rernst@oelegal.com

                             GAINEY McKENNA & EGLESTON
                             Thomas J. McKenna
                             Gregory M. Egleston
                             440 Park Avenue South
                             New York, NY 10016
                             Telephone: (212) 983-1300
                             Facsimile: (212) 983-0383
                             Email: tjmckenna@gme-law.com
                             Email: gegleston@gme-law.com

                             Attorneys for Plaintiff




                                       2
